Page 1 of 10 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 4)* ePlus inc. (Name of Issuer) Common Stock, par value $0.01 (Title of Class of Securities) (CUSIP Number) December 31, 2012 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: [] Rule 13d-1(b) [] Rule 13d-1(c) [X] Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Page2 of 10 CUSIP NO. 294268107 1 NAME OF REPORTING PERSONS Bruce M. Bowen 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 17,276 shares 6 SHARED VOTING POWER 494,961 shares 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 494,961 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 512,237 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 6.3% 12 TYPE OF REPORTING PERSON (See Instructions) IN Page 3 of 10 CUSIP NO. 294268107 1 NAME OF REPORTING PERSONS Bowen Holdings LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Virginia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 300,000 shares 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 300,000 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 300,000 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.7% 12 TYPE OF REPORTING PERSON (See Instructions) OO Page4 of 10 CUSIP NO. 294268107 1 NAME OF REPORTING PERSONS Bruce Montague Bowen Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Virginia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 6,781 shares 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 6,781 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,781 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Less than 0.1% 12 TYPE OF REPORTING PERSON (See Instructions) OO Page5 of 10 CUSIP NO. 294268107 1 NAME OF REPORTING PERSONS Elizabeth Dederich Bowen Trust 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) ¨ (b) ¨ 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Virginia NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 shares 6 SHARED VOTING POWER 6,780 shares 7 SOLE DISPOSITIVE POWER 0 shares 8 SHARED DISPOSITIVE POWER 6,780 shares 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 6,780 shares 10 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (See Instructions) ¨ 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) Less than 0.1% 12 TYPE OF REPORTING PERSON (See Instructions) OO Page6 of 10 Item 1 (a). Name of Issuer: ePlus inc. Item 1 (b). Address of Issuer’s Principal Executive Offices: 13595 Dulles Technology Drive Herndon, Virginia20171-3413 Item 2 (a). Name of Person Filing: Bruce M. Bowen Bowen Holdings LLC Bruce Montague Bowen Trust Elizabeth Dederich Bowen Trust Item 2 (b). Address of Principal Business Office or, if none, Residence: 13595 Dulles Technology Drive Herndon, Virginia20171-3413 Item 2 (c). Citizenship: Bruce M. Bowen, United States Bowen Holdings LLC, a Virginia limited liability company Bruce Montague Bowen Trust, a Virginia Trust Elizabeth Dederich Bowen Trust, a Virginia Trust Item 2 (d). Title of Class of Securities: Common Stock, par value $0.01 per share Item 2 (e). CUSIP Number: Item 3. If this Statement is filed pursuant to §§240.13d-1(b), or 240.13d-2(b) or (c), check whether the person filing is a: (a) ¨ Broker or dealer registered under Section15 of the Act (15 U.S.C. 78o); (b) ¨ Bank as defined in Section3(a)(6) of the Act (15 U.S.C. 78c); (c) ¨ Insurance company as defined in Section3(a)(19) of the Act (15 U.S.C. 78c); (d) ¨ Investment company registered under Section8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) ¨ An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) ¨ An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) ¨ A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) ¨ A savings association as defined in Section3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) ¨ A church plan that is excluded from the definition of an investment company under Section3(c)(14) of the Investment Company Act of 1940 (15 U.S.C. 80a-3); (j) ¨ A non-U.S. institution, in accordance with §240.13d-1(b)(1)(ii)(J); (k) ¨ Group, in accordance with §240.13d-1(b)(1)(ii)(K). If filing as a non-U.S. institution in accordance with § 240.13d – 1(b)(1)(ii)(J), please specify the type of institution: Not applicable Page7 of 10 Item 4. Ownership (a) Amount beneficially owned: 512,237 shares (b) Percent of class: 6.3% (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote 17,276 shares (ii) Shared power to vote or to direct the vote 494,961 shares (iii) Sole power to dispose or to direct the disposition of 0 shares (iv) Shared power to dispose or to direct the disposition of 494,961 shares Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following []. Not applicable. Item 6. Ownership of More than Five Percent on Behalf of Another Person Mr. Bowen is the beneficial owner of the Bruce Montague Bowen Trust.Elizabeth D. Bowen, Mr. Bowen’s spouse, is the beneficial owner of the Elizabeth Dederich Bowen Trust.As of December 31, 2012, Mr. Bowen beneficially owned 17,276 shares of unvested restricted stock of which he has voting power.Mr. Bowen beneficially owns 300,000 shares of ePlus common stock held by Bowen Holdings, LLC, in which he has shared dispositive and voting power. Mr. Bowen also beneficially owns 181,400 shares that he holds jointly as tenants by the entirety with Mrs. Bowen, in which he has shared dispositive and voting power. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification Not applicable. Page8 of 10 SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 13, 2013 /s/ Bruce M. Bowen Bruce M. Bowen February 13, 2013 BOWEN HOLDINGS LLC By:/s/ Bruce M. Bowen Bruce M. Bowen Manager February 13, 2013 Bruce Montague Bowen Trust By:/s/ Bruce M. Bowen Bruce M.Bowen Trustee February 13, 2013 Elizabeth Dederich Bowen Trust By:/s/ Elizabeth D. Bowen Elizabeth D. Bowen Trustee Page9 of 10 Exhibit Index Exhibit No. Document 1 Joint Filing Agreement, dated February 13, 2013, by and among Bruce M Bowen, Bowen Holdings LLC, Bruce Montague Bowen Trust and Elizabeth Dederich Bowen Trust to file this joint statement on Schedule 13G. EXHIBIT 1 Page 10 of 10 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1)(iii) of the Securities Exchange Act of 1934, each of the undersigned agrees that a single joint Schedule 13G and any amendment thereto may be filed on behalf of each of the undersigned with respect to the securities held by each of them in ePlus inc. Date February 13, 2013 /s/ Bruce M. Bowen Bruce M. Bowen BOWEN HOLDINGS LLC By:/s/ Bruce M. Bowen Bruce M. Bowen Manager BRUCE MONTAGUE BOWEN TRUST By:/s/ Bruce M. Bowen Bruce M.Bowen Trustee ELIZABETH DEDERICH BOWEN TRUST By:/s/ Elizabeth D. Bowen Elizabeth D. Bowen Trustee
